DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Patent Application Publication Number 2014/0153364; hereinafter referred to as Lewis), further in view of Paulsson et al. (U.S. Patent Application Publication Number 2015/0308864; hereinafter referred to as Paulsson). Lewis discloses that the present invention relates to an apparatus for use in geophysical surveying. Geophysical surveying typically involves stimulating an area of interest with a seismic source and detecting the response in a sensor array. The application describes a fiber optic distributed sensing apparatus having a source (112) . 
With respect to claim 1, Lewis discloses and illustrates a method comprising: determining a first pulse and a second pulse of an optical signal (paragraph [0036] of Lewis discloses the use of a first and second pulse); modulating, by a phase modulator (the Lewis reference does not specifically disclose a phase modulator, however, the Lewis reference explicitly discloses that there is some phase modulation present in the signal, thus phase modulation occurs.  However, Paulsson discloses the use of a phase modulator 316 and thus the use of a phase modulator to produce a phase modulated signal would be obvious to one of ordinary skill in the art), the first pulse to have a different wavelength than the second pulse (paragraph [0037] of Lewis discloses the use of different frequencies of pulses, thus different wavelengths); launching the first pulse into a sensing fiber that extends into a wellbore; receiving a first backscattered signal from the sensing fiber in response to launching the first pulse into the sensing fiber (paragraph [0008] of Lewis discloses launching signal that also provide for backscattering); launching the second pulse into the sensing fiber; receiving a second backscattered signal from the sensing fiber in response to launching the second pulse into the sensing fiber (paragraph [0008] of Lewis discloses launching signal that also provide for backscattering); and determining data about an environment of the wellbore by processing the first backscattered signal and the second backscattered signal to 
With respect to claim 9, a system comprising: a phase modulator (the Lewis reference does not specifically disclose a phase modulator, however, the Lewis reference explicitly discloses that there is some phase modulation present in the signal, thus phase modulation occurs.  However, Paulsson discloses the use of a phase modulator 316 and thus the use of a phase modulator to produce a phase modulated signal would be obvious to one of ordinary skill in the art) communicatively coupleable  
With respect to claim 16, while the specific memory module that might be contained in a processor to perform the method of claim 1 or operate the system of claim 9 is not explicitly disclosed, since the method is disclosed and a processor is explicitly disclosed to operate the system, then the memory containing the instructions . 




Claims 2, 3, 10, 11, and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Paulsson as applied to claims 1, 9, and 16 above, and further in view of Bramson (U.S. Patent Number 5,321,503). Bramson discloses an interferometric fiber optic gyroscope employing an integrated, width pushed, optic chip containing annealed proton exchange waveguides and a Mach-Zehnder interferometer for sensing a ramp induced signal from loop closing electronics to achieve a highly improved gyroscope scale factor linearity and dynamic range. An edge light emitting diode (ELED) operating at 1.3.mu. wavelength is employed as the light source in the gyroscope. A decorrelator optical fiber segment is employed between the light source and the chip, and a Lyot depolarizer optical fiber segment is employed between the chip and one side of the fiber optic coil. Also, an intermediate output of the loop closing electronics is shown to have reduced scale factor sensitivity to light source wavelength change (Please see the abstract). Bramson, Lewis, and Paulsson are in a similar field of endeavor with respect to utilizing signals with an optical fiber using backscattering.
With respect to claim 2 and 10, while Paulson give no direction of how much the phase shifting is, Bramson discloses shifting by 2which would indicate that using a value that is basically opposite to each other would be well within the preview of one of ordinary skill in the art at the time of the invention
With respect to claims 3, 11, and 18, while Paulsson gives no disclosure of using a ramp signal or function to influence the phase change, Bramson discloses in column . 






Claims 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Paulsson as applied to claims 1, 9, and 16  above, and further in view of Chow et al. (U.S. Patent Application Publication Number 2009/0091765; hereinafter referred to as Chow.) Chow discloses an apparatus for interferometric sensing, comprising a plurality of single-longitudinal mode laser sources to each provide radiation at a corresponding plurality of selected wavelengths, and at least one modulator to frequency or phase modulate the radiation from each laser; a plurality of Fabry-Perot interferometers formed by Bragg Gratings written into optical fiber, each interferometer being responsive to one of the said plurality of wavelengths to each produce a reflected or transmitted optical output signal dependent on the corresponding interferometer path length; and one or more demodulators to demodulate the optical output signals and produce a corresponding plurality of measurement signals indicative of optical path lengths of the respective interferometers (Please see the abstract).  Lewis, Paulsson, and Chow are related to systems for manipulating signals used with optical fibers.
With respect to claims 4, 12, and 19, while Lewis and Paulsson are silent as to any use of a piezoelectric oscillator to modulate the pulses, Chow discloses in paragraph [0037] the use of a piezoelectric actuator in order to tune the cavity length.  One of ordinary skill in the art would be motivated to us the teaching of Chow with the system and method of Lewis and Paulsson because the tuning of the laser allows for better signal interrogation, thus resulting in better signal processing.
Claims 5-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Paulsson as applied to claims1 and 9 above, and further in view of Lewis et al. (U.S. Patent Application Publication Number 2012/0278043; hereinafter referred to as Lewis ‘043). Lewis ‘043 discloses the application describes methods and apparatus for distributed fiber sensing, especially distributed acoustic/strain sensing. The method involves launching interrogating radiation in to an optical fiber and sampling radiation backscattered from within said fiber at a rate so as to acquire a plurality of samples corresponding to each sensing portion of interest. The plurality of samples are divided into separate processing channels and processed to determine a phase value for that channel. A quality metric is then applied to the processed phase data and the data combined to provide an overall phase value for the sensing portion based on the quality metric. The quality metric may be a measure of the degree of similarity of the processed data from the channels. The interrogating radiation may comprise two relatively narrow pulses separated by a relatively wide gap and the sampling rate may be set such that a plurality of substantially independent diversity samples are acquired (Please see the abstract).  Lewis ‘043, Lewis, and Paulsson are all systems related to the processing of signals on an optical fiber, thus in a similar field of endeavor. 
With respect to claim 5-7 and 15, Lewis and Paulsson only discloses the use of two pulses, so any manipulation with three pulses would not be disclosed.  However, Lewis ‘043 discloses a system that utilizes a number of pulses. Paragraph [0163] of Lewis ‘043 discloses first, second, and third pulses.  It is disclosed in Lewis that the multiple pulses are useful when monitoring relatively long lengths of optical fiber where the launch rate for a single series of pulse pairs would provide too slow an update rate for the acoustic events of interest.  Therefore, one of ordinary skill in the art would be motivated to use at least three pulses in the system of Lewis in view of Paulsson in order to obtain a better picture of the environment being monitored.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Paulsson as applied to claim 9 above, and further in view of Hartog et al. (U.S. Patent Application Publication Number 2012/0067118 ; hereinafter referred to as Hartog).  Hartog discloses a fiber optic sensor system includes an optical source to output a first optical signal to launch into an optical fiber, and a coherent detector to mix a coherent Rayleigh backscatter signal generated by the optical fiber in response to the first optical signal with a second optical signal output by the optical source and to generate a mixed output signal. A phase detection and acquisition system determines a phase difference between first and second locations along the optical fiber based on phase information extracted from the mixed output signal and combines the phase information extracted from multiple acquisitions to detect strain on the optical fiber sensor (Please see the abstract).  Hartog, Lewis, and Paulsson are all related to system that measure optical fiber signals, thus are all in a similar field of endeavor.
With respect to claim 14, Neither Lewis nor Paulsson disclose any frequency shifting or having any constructive signal.   However, Hartog discloses in paragraph [0025] that the backscattered signal can be constructive or destructive and in paragraph [0027], Hartog specifically discloses using a modulator to provide a frequency shift. Therefore, one of ordinary skill in the art would be able to use the teachings of Hartog with the teachings of Lewis in view of Paulsson since Hartog discloses a need to phase shift to ensure that a strong signal is received with the sensor (see Hartog paragraph [0024] wherein it discusses the phase and what happens if it cancels out, thus need to have a constructive phase and a phase modulator).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


RODNEY T. FRANK
Examiner
Art Unit 2861



January 14, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861